In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-03-00024-CR
______________________________


SHANEL CHRISTINE GOOLSBY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 27889-B





Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Shanel Christine Goolsby has filed a motion asking this Court to dismiss her appeal. 
Pursuant to Tex. R. App. P. 42.2, her motion is granted.
	The appeal is dismissed.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	March 4, 2003
Date Decided:		March 5, 2003

Do Not Publish

, 2008, we contacted Mimms by letter,
reminding her that the record was past due, and warning that, if we did not receive an adequate
response within ten days, we would dismiss the appeal for want of prosecution pursuant to Rule
42.3(b) and (c) of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(b), (c).
	As of the date of this opinion, we have received no response. 
	We dismiss the appeal for want of prosecution.



						Josh R. Morriss, III
						Chief Justice

Date Submitted:	March 20, 2008
Date Decided:		March 21, 2008